
	

113 HR 5445 IH: Postal Jobs Protection Act of 2014
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5445
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Mr. Richmond (for himself, Mr. Blumenauer, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To impose a temporary moratorium on the closure or consolidation of any mail processing facility,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Postal Jobs Protection Act of 2014.
		2.Moratorium on closure or consolidation of mail processing facilitiesNotwithstanding any other provision of law, no mail processing facility operating as of September
			 1, 2014, may be closed or consolidated prior to December 31, 2015.
		
